             Case 9:19-cv-00023-DLC Document 66 Filed 05/20/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                               DISTRICT OF MONTANA
                                MISSOULA DIVISION


UNITED STATES OF AMERICA,                       Case No. CV-19-23 -M-DLC

Plaintiff,                                     JUDGMENT IN A CIVIL CASE

vs.

WANDA JOYCE MURRAY and
RONALD E. MOON, Individually and
as Trustee(s) of the Moon Family
Trust,

Defendants.

WANDA JOYCE MURRAY and
RONALD E. MOON,

Counterclaim Plaintiffs,

vs,

UNITED STATES OF AMERICA,

Counterclaim Defendant.



         Jury Verdict. This action came before the Court for a trial by jury. The
  issues have been tried and the jury has rendered its verdict.

  X     Decision by Court. This action came before the Court for bench trial,
  hearing, or determination on the record. A decision has been rendered.
        Case 9:19-cv-00023-DLC Document 66 Filed 05/20/20 Page 2 of 2



IT IS ORDERED AND ADJUDGED that judgment is entered in favor of Plaintiff
and Counterclaim Defendant United States and against Defendants and Counterclaim
Plaintiffs Moon and Murray, individually and as trustees of the Moon Family Trust.

      Dated this 20th day of May, 2020.

                               TYLER P. GILMAN, CLERK

                               By: /s/ A.S. Goodwin
                               A.S. Goodwin, Deputy Clerk
